Citation Nr: 1500766	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of the left hand and right foot, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability to include as secondary to onychomycosis.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a gastrointestinal disability to include as secondary to onychomycosis.

4.  Entitlement to service connection for a psychiatric disability to include as secondary to onychomycosis.

5.  Entitlement to service connection for a gastrointestinal disability to include as secondary to onychomycosis.


6.  Entitlement to service connection for coronary artery disease/cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office(RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of service connection for psychiatric, gastrointestinal, and cardiovascular disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's onychomycosis does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and it does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

2.  In October 1974, the RO denied service connection for a stomach condition.  The Veteran did not appeal.

3.  Evidence submitted since the RO's October 1974 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a stomach condition.

4.  In November 1974, the RO denied service connection for a nervous condition which was appealed to the Board; the Board denied service connection for a nervous condition in May 1977.  

5.  In November 1985, the RO determined that new and material evidence sufficient to reopen the claim of service connection for a nervous condition had not been submitted.  The Veteran did not appeal.

6.  Evidence submitted since the RO's November 1985 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for onychomycosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

2.  The RO's October 1974 rating decision which denied service connection for a stomach condition is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the RO's October 1974 rating decision; thus, the claim of service connection for a stomach condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).

4.  The RO's November 1985 rating decision which determined that new and material evidence sufficient to reopen the claim of service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been received since the RO's November 1985 rating decision; thus, the claim of service connection for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in March and July 2009 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

With regard to the new and material evidence issues, the claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating for Onychomycosis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's onychomycosis is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  Under Diagnostic Code 7806, the following ratings apply.  A 30 percent rating applies when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating applies when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the prior 12-month period. 

The Veteran has been examined multiple times and has received VA outpatient treatment.  However, at no time has his onychomycosis affected more than 40 percent of the entire body or more than 40 percent of exposed area.  Further, the skin disorder has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  For example, a March 2009 VA examination report noted that the Veteran had not received treatment within the past 12 months and he was not taking medication for it.  In June 2011, it was noted that while the Veteran was using topical medications (Terbinafine and Clotrimazole), they were neither a corticosteroid nor an immunosuppressive medication type.  The skin disorder affected less than 5 percent of the exposed body area and less than 5 percent of the total body area.  On an August 2013 examination, the same amount of body area affected was noted.  In addition, it was indicated that the Veteran was using the topical medication Clotrimazole.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent for onychomycosis.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's skin disorder are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran has not been hospitalized and marked interference with employment beyond what is contemplated by the rating is not shown due to this disability alone as the VA examiner noted on the last examination that his work ability was not affected.  Therefore, referral for consideration of an extraschedular rating is not warranted.

New and Material

In an October 1974 rating decision, service connection for a stomach condition was denied.  The Veteran was notified of that decision in November 1974.  In November 1974, service connection for a nervous condition was denied and the Veteran was notified in December 1974.

With regard to the denial of service connection for a stomach disorder, a notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 1974 rating decision is final.  38 U.S.C.A. § 7105.

In November 1974, the RO denied service connection for a nervous condition which was appealed to the Board; the Board denied service connection for a nervous condition in May 1977.  Thereafter, the Veteran sought to reopen his claim.   In November 1985, the RO determined that new and material evidence sufficient to reopen the claim of service connection for a nervous condition had not been submitted.  The Veteran did not appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's November 1985 rating decision is final.  38 U.S.C.A. § 7105; Bond.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file which includes a February 2009 letter from a private examiner which indicates that the Veteran's medications for his onychomycosis have resulted in gastrointestinal disturbance and that the Veteran also has an anxiety disorder due to the skin disorder.  

For the purpose of establishing whether new and material evidence has been received, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

New and material evidence has been received since the RO's prior final decisions and the claims of service connection for stomach and nervous disorders are reopened.  


ORDER

The application to reopen the claim of service connection for a psychiatric disability to include as secondary to onychomycosis is granted.  

The application to reopen the claim of service connection for a gastrointestinal disability to include as secondary to onychomycosis is granted.  


REMAND

The Board notes that the private examiner did not identify the gastrointestinal disability caused by the medications for onychomycosis and it is unclear if the Veteran actually has gastrointestinal pathology related to the skin disorder.  With regard to the claimed psychiatric disability, the private examiner provided no rationale.  In March 2009, a VA examiner provided a negative opinion with regard to whether the skin disorder directly causes a psychiatric disability, but did not provide an opinion on aggravation.  In light of the foregoing deficits, the Board finds that new examinations, rather than opinions only are necessary in this case.

The Board also noted that in a November 2014 rating decision, service connection for coronary artery disease (claimed as a heart condition) was denied.  A notice of disagreement was received to that denial.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current psychiatric and gastrointestinal disabilities.  Any indicated tests should be accomplished.  The examiners should review the record prior to examination.  The examiners should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric and/or gastrointestinal disabilities had their clinical onset during service or are related to any in-service disease, event, or injury.  If a psychosis was manifest during the first post-service year, the examiner should so indicate.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric and/or gastrointestinal disabilities are proximately due to, or the result of, the service-connected onychomycosis.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric and/or gastrointestinal disabilities are aggravated (permanently worsened) by the Veteran's service-connected onychomycosis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

4.  The Veteran should be sent a statement of the case as to the issue of entitlement to service connection for coronary artery disease/cardiovascular disability in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


